DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-3, 5, 9 and 11 are currently under examination. Claims 6, 10, 12-16 and 18-20 are withdrawn from consideration. No claims have been currently amended, newly added, or newly cancelled.
Previous Grounds of Rejection
Regarding claims 1-3, 5, 9 and 11, the rejection under 35 U.S.C. 103(a) as being unpatentable over  Luo et al. (US 2009/0247398 A1), and in view of Rocklin et al. (US 3, 026, 264) stands.
Previous Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 5, 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Luo et al. (US 2009/0247398 A1), and in view of Rocklin et al. (US 3, 026, 264).
Regarding claim 1, Luo ‘398 teach an activator composition (claims 1 and 5-14) obtained by contacting a support such as silica (applicant’s elected species, [0075]) with M’mQm (M’=Group 2 metal such as Mg, the valence of Mg is 2=m, Q= hydrocarbyl alkyl group including ethyl and butyl groups, applicant’s elected an organometallic linking compound, [0046]), and trimethyl aluminum and 2,2’-ethylidenbis(4,6-di-t-butylphenol) ([0048]-[0049]).
Although Luo ‘398 does not specific disclose 1,3,5-trimethyl-2,4,6-tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene as per applicant claim 1, Rocklin teach Ziegler catalyst containing Et3Al composition comprising a polyfunctional compound 1,3,5-trimethyl-2,4,6-tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene (Table II, col. 7-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substituted  2,2’-ethylidenbis(4,6-di-t-butylphenol) taught by Luo ‘398 with 1,3,5-trimethyl-2,4,6-tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene taught by Rocklin to obtain the invention as specified in the claim 1 as an alternative compound having two phenyl groups with two polar monoprotic groups of hydroxy, motivated by the fact that the polynuclear polyphenol such as 1,3,5-trimethyl-2,4,6-tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene stabilizes the composition, combat degradation and protection against oxidative deterioration (col. 1, lines 8-45).
Since both of Rockline et al. and Luo ‘398 teach compositions comprising compounds which have two phenyl groups with two polar monoprotic groups of hydroxy, one would have a reasonable expectation of success.
Regarding claims 2-3, as discussed above, the support material taught by Luo ‘398 includes silica ([0075]).
Regarding claim 5, as discussed above, the linking compound taught by Luo ‘398 includes an organometallic compound M’mQm, wherein M’=Group 2 metal such as Mg, Q=hydrocarbyl alkyl group ([0046]).
Regarding claim 9, as discussed above, the composition taught by Luo ‘398 contains M’mQm, M’ as being Mg, Q= hydrocarbyl alkyl group including ethyl and butyl groups. 
Regarding claim 11, as discussed above, the composition taught by Luo ‘398 contains Me3Al and dihydrocarbyl magnesium organometallic linking compound as the instant claim.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 08/22/2022, with respect to claims 1-3, 5, 9 and 11, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argued Rocklin is not relevant to the claimed invention. Rocklin Table II, col. 7-8 does not provide support for this statement. Rocklin Example IV discloses a treatment of a white mineral oil with 1,3,5-trimethyl-2,4,6-tris(3, 5-di(tert-butyl)- 4-hydroxybenzyl)benzene to improve stability. See Rocklin at 7:71 to 8:21 (Table II). Further, Rocklin Example III discloses a similar treatment of a polypropylene resin with 1,3,5-trimethyl- 2,4,6-tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene to improve stability in air. Id. at 1:71 to 3:6 (Table I). 
Rocklin does not disclose, teach or suggest a catalyst comprising 1,3,5-trimethyl-2,4,6- tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene. 
Although polypropylene resins may be made with triethylaluminum, Rocklin fails to disclose a catalyst composition comprising 1,3,5- trimethyl-2,4,6-tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene or a polypropylene process using a catalyst comprising 1,3,5-trimethyl-2,4,6-tris(3, 5-di(tert-butyl)-4- hydroxybenzyl)benzene. 
Accordingly, Rocklin is not relevant to the claimed invention (Remarks, pages 8-12). 
The Office respectfully disagrees. As set forth in the previous office action dated on 06/28/2022, the reference of Rocklin indeed teach Ziegler catalyst containing Et3Al composition comprising a polyfunctional compound 1,3,5-trimethyl-2,4,6-tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene (Table II, col. 7-8):

    PNG
    media_image1.png
    195
    481
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substituted  2,2’-ethylidenbis(4,6-di-t-butylphenol) taught by Luo ‘398 with 1,3,5-trimethyl-2,4,6-tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene taught by Rocklin to obtain the invention as specified in the claim 1 as an alternative compound having two phenyl groups with two polar monoprotic groups of hydroxy, motivated by the fact that the polynuclear polyphenol such as 1,3,5-trimethyl-2,4,6-tris(3, 5-di(tert-butyl)-4-hydroxybenzyl)benzene stabilizes the composition, combat degradation and protection against oxidative deterioration (col. 1, lines 8-45).
Since both of Rockline et al. and Luo ‘398 teach compositions comprising compounds which have two phenyl groups with two polar monoprotic groups of hydroxy, one would have a reasonable expectation of success.
As such, the rejection of claim 1 as set forth in the office action mailed 08/22/2022, is proper and stands.
The rejection for the remaining claims, 2-3, 5, 9 and 11, were either directly or indirectly dependent thereon stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738